ORDER OF SUSPENSION PENDING FINAL DETERMINATION
Comes now the Hearing Officer appoint ed to hear this cause and submits, pursuant to a "Joint Agreement on Suspension" and Admission and Discipline Rule 23, Section 14(g), his "Recommendation of Suspension Pending Prosecution", which recommendation more fully appears in words and figures as follows, to-wit:
(HL)
And this Court, being duly advised, now finds that, the Hearing Officer's "Recommendation of Suspension Pending Prosecution" should be accepted and approved.
*517IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED by this Court that the Respondent, Gary L. Watson, is hereby suspended from the practice of law in this State pending the final determination by this Court.
All Justices concur.